Exhibit 10.1
 
“Haizhong” CWSF Boiler Sales Agency Agreement
Exclusivity Supplemental Agreement


Party A:                      Qingdao Haizhong Enterprises Co. Ltd.


Party B:                      Shaanxi Suo'ang New Energy Enterprise Co., Ltd.


In order to ensure closer cooperation between the two parties, Party A and Party
B, after consultation for consensus, have reached the following agreement and
entered into this supplemental agreement regarding the exclusive representative
agent right for CWSF in Shaanxi region.


1.           Party B is the sole representative agent in Shaanxi region for
"Haizhong" brand CWSF boiler.


2.           During the term of cooperation, Party A shall not transfer for any
reason the representative agent right for "Haizhong" brand CWSF boiler to any
other party or enter into representative agent agreement with any other company;
nor shall Party B represent or promote other CWSF boiler products similar to
those of Party A.


3.           Other  matters must be implemented pursuant to the original
contract.  This agreement has the equal legal effect as the original contract.


4.           This agreement is in duplicates, with one to each party, and both
have the same legal power.






Party A:
Qingdao Haizhong Enterprises Co. Ltd.
   
Legal Representative:
JIANG Guili (Signature)
   
Date of Execution:
June 11, 2010
       
Party B:
Shaanxi Suo'ang New Energy Enterprise Co., Ltd.
   
Legal Representative:
REN Baoren (Signature)
   
Date of Execution:
June 11, 2010










--------------------------------------------------------------------------------



